Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-24079-Civ-WILLIAMS/TORRES


   ANTONIO C. MEDINA, and all others
   similarly situated,

          Plaintiff,

   v.

   DM FENCE CORPORATION, a Florida
   Corporation, DAVID MEZA, individually,
   and PABLO AROCH, individually,

          Defendants.

   ______________________________________/

                      REPORT AND RECOMMENDATION
                    ON DEFENDANTS’ MOTION TO DISMISS
               AND MOTION TO STRIKE PLAINTIFF’S COMPLAINT

          This matter is before the Court on DM Fence Corporation’s (“DM Fence”),

   David Meza’s (“Mr. Meza”), and Pablo Aroch’s (“Mr. Aroch”) (collectively,

   “Defendants”) motion to dismiss and motion to strike Plaintiff’s complaint. [D.E.

   18].   Plaintiff responded on December 18, 2018 [D.E. 22] to which Defendants

   replied on January 11, 2019. [D.E. 26]. Therefore, Defendants’ motions are now

   ripe for disposition. After careful consideration of the motions, response, reply, and

   relevant authority, and for the reasons discussed below, Defendants’ motions should

   be DENIED.1



   1     On January 8, 2019, the Honorable Kathleen Williams referred Defendants’
   motions to the undersigned Magistrate Judge for disposition. [D.E. 23].
                                           1
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 2 of 13



                                   I.     BACKGROUND

         Plaintiff filed this action on October 3, 2018 seeking unpaid overtime wages

   and federal minimum wages. [D.E. 1]. The complaint alleges that DM Fence is a

   Florida limited liability company that regularly conducts business within the

   Southern District of Florida and installs fences for its customers. Plaintiff alleges

   that, while he was paid between $60 and $70 per day, he worked approximately 72

   hours per week with no overtime compensation. Plaintiff also claims that his pay

   was the equivalent of $5.40 per hour and that Defendants violated the Fair Labor

   Standards Act (the “FLSA”) because employees are required to be paid a federally

   mandated minimum wage.           Therefore, Plaintiff requests compensatory and

   liquidated damages, reasonable attorney’s fees, and court costs.

                      II.    APPLICABLE PRINCIPLES AND LAW

         In ruling on Defendants’ motion to dismiss, the Court takes the allegations in

   the complaint as true and construes the allegations “in the light most favorable to

   the plaintiff.” Rivell v. Private Health Care Systems, Inc., 520 F.3d 1308, 1309 (11th

   Cir. 2008) (citing Hoffman–Pugh v. Ramsey, 312 F.3d 1222, 1225 (11th Cir. 2002)).

   “When considering a motion to dismiss, all facts . . . ‘are to be accepted as true and

   the court limits its consideration to the pleadings and exhibits attached thereto.’”

   Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (quoting

   GSW, Inc. v. Long Cnty., 999 F.2d 1508, 1510 (11th Cir. 1993)). A motion to dismiss

   under Rule 12(b)(6) “is granted only when the movant demonstrates that the

   complaint has failed to include ‘enough facts to state a claim to relief that is


                                             2
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 3 of 13



   plausible on its face.’” Dusek v. JPMorgan Chase & Co., 832 F.3d 1243, 1246 (11th

   Cir. 2016) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

          “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

   need detailed factual allegations, a plaintiff’s obligation to provide the grounds of

   his entitle[ment] to relief requires more than labels and conclusions . . . .”

   Twombly, 550 U.S. at 555 (internal citations and quotations omitted) (alteration in

   original).   “To survive a motion to dismiss, a complaint must contain sufficient

   factual matter . . . .” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint does

   not   suffice   “if   it   tenders   ‘naked   assertion[s]’   devoid   of   ‘further   factual

   enhancement.’” Id. (quoting Twombly, 550 U.S. at 557) (alteration in original).

   Factual content gives a claim facial plausibility. Id. “[A] court’s duty to liberally

   construe a plaintiff’s complaint in the face of a motion to dismiss is not the

   equivalent of a duty to re-write it for [the plaintiff].” Peterson v. Atlanta Hous.

   Auth., 998 F.2d 904, 912 (11th Cir. 1993).

                                          III.   ANALYSIS

          Defendants’ motion seeks to dismiss Plaintiff’s complaint because the

   allegations presented are conclusory and fail to state a claim for individual or

   enterprise coverage under the FLSA. Defendants also contend that Plaintiff’s

   reference to “similarly situated individuals” should be stricken because Plaintiff

   fails to present any factual support for this allegation. Plaintiff’s response is that

   he has pleaded facts for enterprise coverage and that any decision to dismiss his




                                                 3
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 4 of 13



   reference to “similarly situated employees” is premature.2      We will discuss the

   parties’ arguments in turn.

          A.    Principles of the FLSA

          The FLSA mandates that an “employee[ ]” who is “engaged in interstate

   commerce” must be paid an overtime wage of one and one-half times his regular

   rate for all hours he works in excess of forty hours per week. 29 U.S.C. § 207(a).3 If

   a covered employee is not paid the statutory wage, the FLSA creates for that

   employee a private cause of action against his employer for the recovery of unpaid

   overtime wages and back pay. Id. § 216(b).4 As defined by the statute, and subject

   to   certain exceptions,   an employee is “any        individual employed by       an

   employer.” Id.§ 203(e)(1). The statutory definition of “employer” is similarly broad;

   it encompasses both the employer for whom the employee directly works as well as

   2
          Because Plaintiff argues in his response that he has only alleged enterprise
   coverage, Defendants’ motion to dismiss Plaintiff’s complaint for failure to allege
   individual coverage is DENIED as moot.
   3      The relevant provision states:

          Except as otherwise provided in this section, no employer shall employ
          any of his employees who in any workweek is engaged in commerce or
          in the production of goods for commerce, or is employed in an
          enterprise engaged in commerce or in the production of goods for
          commerce, for a workweek longer than forty hours unless such
          employee receives compensation for his employment in excess of the
          hours above specified at a rate not less than one and one-half times the
          regular rate at which he is employed.

   29 U.S.C. § 207(a)(1).
   4      Section 216(b) provides in relevant part, “[a]ny employer who violates the
   provisions of [29 U.S.C. § 207] shall be liable to the employee or employees affected
   in the amount of . . . their unpaid overtime compensation . . . and in an additional
   equal amount as liquidated damages.” 29 U.S.C. § 216(b).
                                              4
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 5 of 13



   “any person acting directly or indirectly in the interests of an employer in relation

   to an employee.” Id. § 203(d). Therefore, the FLSA contemplates that a covered

   employee may file suit directly against an employer that fails to pay him the

   statutory wage or may make a derivative claim against any person who (1) acts on

   behalf of that employer and (2) asserts control over conditions of the employee’s

   employment.       See Patel v. Wargo, 803 F.2d 632, 637-38 (11th Cir. 1986) (citing

   Donovan v. Agnew, 712 F.2d 1509, 1511 (1st Cir. 1983) (explaining that a person is

   derivatively liable if he is intimately involved in the day-to-day operations of an

   employer that would be directly liable under the FLSA)).

          To qualify for FLSA overtime, an employee must demonstrate that he is

   covered by the FLSA. See Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d

   1292, 1299 (11th Cir. 2011). There are two possible types of FLSA coverage. See,

   e.g., Ares   v.   Manuel   Diaz   Farms,    Inc., 318   F.3d   1054,   1056   (11th   Cir.

   2003) (citing 29 U.S.C. § 207(a)(1)).      First, an employee may claim “individual

   coverage” if he regularly and “directly participat[es] in the actual movement of

   persons or things in interstate commerce.” Thorne v. All Restoration Servs.,

   Inc., 448 F.3d 1264, 1266 (11th Cir. 2006) (citing 29 C.F.R. § 776.23(d)(2) (2005); 29

   C.F.R. § 776.24 (2005)); see also 29 U.S.C. § 207(a)(1) (mandating time-and-a-half

   for “employees . . . engaged in [interstate] commerce or in the production of goods

   for [interstate] commerce”). Second, an employee is subject to enterprise coverage if

   he is “employed in an enterprise engaged in commerce or in the production of goods

   for commerce,” 29 U.S.C. § 207(a)(1), where commerce means “trade, commerce,


                                               5
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 6 of 13



   transportation, transmission, or communication among the several States or

   between any State and any place outside thereof,” id. § 203(b), and an “enterprise”

   is the activities performed by a person or persons who are (1) engaged in “related

   activities,” (2) under “unified operation or common control,” and (3) have a “common

   business purpose,” id. § 203(r)(1).

          In relevant part, an enterprise is engaged in commerce or in the production of

   goods for commerce if it:

          (i) has employees engaged in commerce or in the production of goods
          for commerce, or that has employees handling, selling, or otherwise
          working on goods or materials that have been moved in or produced for
          commerce by any person; and
          (ii) is an enterprise whose annual gross volume of sales made or
          business done is not less than $500,000.

   Id. § 203(s)(1)(A)(i)–(ii) (emphasis added).     Alternatively, enterprise coverage is

   available to any employee of an enterprise “engaged in the operation of a hospital

   [or] an institution primarily engaged in the care of . . . the aged . . . who [also] reside

   on the premises of such institution.” Id. § 203(s)(1)(B). An employee may be subject

   to either type, or both types, of FLSA coverage. See Ares, 318 F.3d at 1056

   (citing 29 U.S.C. § 207(a)(1)).

          B.     Whether Plaintiff States a Claim for Enterprise Coverage

          Defendants argue that Plaintiff’s complaint fails to state a claim for

   enterprise coverage – with respect to the first prong – because Plaintiff’s allegations

   are conclusory.     Defendants direct the Court’s attention to paragraph six of

   Plaintiff’s complaint where Plaintiff alleges that “Defendant, DM FENCE, is at all

   time pertinent to this Complaint, an enterprise engaged in commerce, as it had two
                                               6
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 7 of 13



   or more employees on a regular and consistent basis handle goods and/or materials

   that had moved in interstate commerce.” [D.E. 1]. Defendants take issue with this

   allegation because Plaintiff fails to state the origin of the tools that moved in

   interstate commerce or provide any specifics on where these goods were purchased.

   As such, Defendants suggest that Plaintiff’s allegations are conclusory and lack the

   requisite factual support to sustain an allegation of enterprise coverage.

         Defendants’ argument is unpersuasive because, at this early stage of the

   case, Plaintiff need only meet minimal pleading requirements because specificity –

   on whether items moved in interstate commerce and where they were purchased –

   is information most often in the hands of a defendant. That is, “an allegation of

   ‘enterprise’ coverage need not attempt to set out a separate allegation of the

   defendant’s sales or a description of the activities of other employees,” because “that

   would only involve gross speculation and not provide [Defendants] with meaningful

   information because . . . [D]efendant[s] already ha[ve] knowledge of such

   information.” Farrell v. Pike, 342 F. Supp. 2d 433, 439 (M.D.N.C. 2004) (“[B]are

   bones allegations are acceptable for ‘enterprise’ coverage, and it is best that

   discovery proceed and the issues concerning gross sales and type of interstate

   activity be left for summary judgment or trial.”). This means that, while Plaintiff

   “has not plead the connection to interstate commerce with great specificity, h[is]

   [c]omplaint is sufficient to withstand a motion to dismiss.” Rodriguez v. Cortes,

   2009 WL 10667873, at *3 (S.D. Fla. Mar. 26, 2009).            Therefore, Defendants’

   argument with respect to the first prong for enterprise coverage lacks merit.


                                             7
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 8 of 13



         Next, Defendants argue that Plaintiff has not met the second prong for

   enterprise coverage because Plaintiff fails to allege that Defendant grossed over

   $500,000 for 2018.     Plaintiff alleges that “DM FENCE is expected to exceed

   $500,000 for the year of 2018.” [D.E. 1]. Defendants claim that this is a mere legal

   conclusion and that Plaintiff’s complaint suggests that he is uncertain if Defendants

   grossed over $500,000 for 2018. Alternatively, Defendants rely on an affidavit to

   their motion to dismiss where David Meza (“Mr. Meza”), a representative of DM

   Fence, states that DM Fence did not gross in excess of $500,000 and that this

   provides conclusive evidence that enterprise coverage is inapplicable.

         Defendants’ second argument is equally unpersuasive because Plaintiff’s

   allegation that DM Fence is expected to exceed $500,000 satisfies the second prong

   for enterprise coverage. Defendants’ argument is unpersuasive because Plaintiff

   “need not know for certain, nor prove, that [DM Fence] has annual gross revenues

   exceeding $500,000 at the pleading stage, especially since that information is likely

   in Defendants’ hands, not his.” Ceant v. Aventura Limousine & Transp. Serv., Inc.,

   874 F. Supp. 2d 1373, 1378 (S.D. Fla. 2012) (citing Daniel v. Pizza Zone Italian Grill

   & Sports Bar, Inc., 2008 WL 793660, at *2 (M.D. Fla. Mar. 24, 2008) (“[B]are bones

   allegations” of gross sales are acceptable; requiring more would only encourage

   “gross speculation” from the plaintiff and would “not provide the defendant with

   meaningful information because the defendant already has [ ] such information”)).

         Courts have confronted Defendants’ argument many times in FLSA cases

   and – based on the undersigned’s review of the relevant case law – we cannot find


                                             8
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 9 of 13



   any court that required anything more than a plaintiff’s information and belief that

   a defendant has gross revenues more than $500,000.             See, e.g., Dobbins v.

   Scriptfleet, Inc., 2012 WL 601145, at *2 (M.D. Fla. Feb. 23, 2012) (finding that an

   allegation on information and belief that defendants’ annual gross sales exceeded

   $500,000 was sufficient to withstand dismissal); Roberts v. Caballero & Castellanos,

   PL, 2010 WL 114001, at *3 (S.D. Fla. Jan. 11, 2010) (finding that an allegation that

   plaintiff “was of the belief that [defendant] grossed in excess of $500,000 annually”

   was sufficient to withstand dismissal). If Plaintiff’s allegation is ultimately false,

   Defendants may use the information in their possession to obtain summary

   judgment on this issue.      See Roberts, 2010 WL 114001, at *3 (“These issues,

   especially the extent of [defendants’] gross sales, are issues more appropriately

   determined at the summary judgment stage.”). But, at the motion to dismiss stage,

   Plaintiff has met the second element for enterprise coverage and therefore

   Defendants’ motion to dismiss Plaintiff’s FLSA claims should be DENIED.5




   5       Defendants’ argument that – Mr. Meza’s affidavit demonstrates that DM
   Fence did not have gross revenues in excess of $500,000 – is unconvincing because
   it falls outside the four corners of the complaint. Defendants are, in effect, seeking
   to have the Court convert their motion to dismiss into a motion for summary
   judgment with the consideration of evidence in addition to the allegations in
   Plaintiff’s complaint. But, in ruling on summary judgment motions, the Eleventh
   Circuit has held that “summary judgment may only be decided upon an adequate
   record.” WSBTV v. Lee, 842 F.2d 1266, 1269 (11th Cir. 1988). And Plaintiff should
   be allowed to conduct adequate discovery to garner evidence to support enterprise
   liability to the extent that it exists. Therefore, Defendants’ reliance on Mr. Meza’s
   affidavit is misplaced.
                                               9
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 10 of 13



         C.     Whether Plaintiff’s Collective Action Should be Stricken

         Defendants’ final argument is that Plaintiff’s reference to “similarly situated

   individuals,” should be stricken because Plaintiff fails to demonstrate that there are

   any employees who meet this distinction under 29 U.S.C. § 216(b).                Plaintiff’s

   response is that Defendant’s argument is premature because Plaintiff has not

   moved for conditional certification nor has Plaintiff requested that specific notices

   be distributed to potential opt-in plaintiffs.     Plaintiff states, however, that he

   reserves the right to proceed with an opt-in process but that this issue should arise

   at the class certification stage – not on a motion to dismiss. Therefore, Plaintiff

   concludes that Defendants’ motion is premature and should be denied.

         The FLSA authorizes collective actions against employers accused of

   violating the FLSA.” Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1258

   (11th Cir. 2008) (citing 29 U.S.C. § 216(b)). Specifically, 29 U.S.C. § 216(b) provides

   that “[a]n action . . . may be maintained against any employer . . . by any one or

   more employees for and in behalf of himself or themselves and other employees

   similarly situated.” 29 U.S.C. § 216(b). “Thus, to maintain a collective action under

   the    FLSA,     plaintiffs    must     demonstrate          that   they     are similarly

   situated.” Morgan, 551 F.3d at 1258.

         The Eleventh Circuit has not adopted a clear definition of how similar

   employees    must   be   in   order   for    a   case   to    proceed   as   a   collective

   action. See Morgan, 551 F.3d at 1259. It has, however, provided some guidance.

   The employees should be “‘similarly situated’ with respect to their job requirements


                                               10
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 11 of 13



   and with regard to their pay provisions.” Id. (quoting Dybach v. State of Fla. Dep't

   of Corr., 942 F.2d 1562, 1567 (11th Cir. 1991)).6

         “Generally whether a suit can be maintained as a collective action under the

   FLSA is determined not on a 12(b)(6) motion, but rather on a motion to

   conditionally certify a collective action.”   Meggs v. Condotte Am., Inc., 2012 WL

   3562031, at *3 (S.D. Fla. Aug. 17, 2012) (citing Mitial v. Dr. Pepper Snapple

   Grp., 2012 WL 2524272, at *4 (S.D. Fla. June 29, 2012); Dominguez v. Micro Ctr.

   Sales Corp., 2012 WL 1719793, at *2 (N.D. Ill. May 15, 2012)).           However, if a

   complaint fails to allege the attributes of similarly situated employees, a collective

   action claim may be dismissed at the pleading stage.         See Dominguez, 2012 WL

   1719793, at *2; Peralta v. Greco Int’l Corp., 2011 WL 5178274, at *4 (S.D. Fla.

   Oct.31, 2011); Pickering v. Lorillard Tobacco Co., Inc., 2011 WL 111730, at *2–3

   (M.D. Ala. Jan. 13, 2011).

         Here, Plaintiff has not moved for conditional certification of a collective

   action, nor have any notices been distributed to potential opt-in plaintiffs – meaning

   Defendants’ argument at the pleading is premature. Mitial, 2012 WL 2524272, at

   *4; see also Moreno v. Ferretti Grp. of Am., LLC, 2011 WL 4499031, at *3 (S.D. Fla.

   Sept. 27, 2011) (denying motion to dismiss collective action based on failure to file



   6      In Carrera v. UPS Supply Chain Solutions, Inc., 2011 WL 1303151, at *4
   (S.D. Fla. Mar.31, 2011), and Peralta, 2011 WL 5178274, at *4, those courts set out
   the following five factors in determining whether employees were similarly situated:
   (1) the employees’ job titles, (2) the geographic location where the employees
   worked, (3) the time period of the alleged violations, (4) the similarity of the policies
   and practices the employees were subject to, and (5) the employees’ allegations of
   similar violations against the same defendant(s).
                                             11
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 12 of 13



   written consents of yet-to-be-identified similarly situated employees). We are also

   satisfied that Plaintiff has sufficiently alleged that there are similarly situated

   employees because they worked for Defendants and installed fencing during a

   similar time frame. Therefore, Plaintiff has adequately pleaded that there may be

   other similarly situated employees and Defendants’ motion to strike should be

   DENIED.7

                                    IV.   CONCLUSION

         For the foregoing reasons, it is hereby RECOMMENDED that Defendants’

   motion to dismiss and motion to strike be DENIED.

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

   have fourteen (14) days from service of this Report and Recommendation within

   which to file written objections, if any, with the District Judge. Failure to timely

   file objections shall bar the parties from de novo determination by the District

   Judge of any factual or legal issue covered in the Report and shall bar the parties

   from challenging on appeal the District Judge’s Order based on any unobjected-to

   factual or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir.

   Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley

   v. Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).




   7       Neither party should construe this decision as implying that Plaintiff and
   other potential future plaintiffs are similarly situated for the purpose of class
   certification.
                                           12
Case 1:18-cv-24079-KMW Document 27 Entered on FLSD Docket 01/28/2019 Page 13 of 13



         DONE AND SUBMITTED in Chambers at Miami, Florida, this 28th day of

   January, 2019.



                                            /s/ Edwin G. Torres
                                            EDWIN G. TORRES
                                            United States Magistrate Judge




                                       13
